DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14,16-26, 28,29, & 31-39 are allowed.  The examiner acknowledges the amendments filed 5/11/22 have overcome the rejections and/or objections set forth in the office action mailed 2/11/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an infrared sensor in the housing that has an infrared light-emitting device configured to emit a beam of infrared light, a polarizer, and a beam steerer configured to steer the beam of infrared light”, in combination with the rest of the limitations of claim 1.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a beam steerer that steers the beam of infrared light based at least partly on information from the inertial measurement unit”, in combination with the rest of the limitations of claim 24.

As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “control circuitry configured to classify the target object based on the infrared spectrum and the image”, in combination with the rest of the limitations of claim 28.

As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a beam steerer configured to steer the beam of infrared light, wherein the beam steerer is selected from the
group consisting of: a rotating mirror, an optical phased array, and a diffraction grating”, in combination with the rest of the limitations of claim 33.

As to claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious “perform pattern recognition operations on an image captured by the image sensor to locate the target object
within the image”, in combination with the rest of the limitations of claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877